This opinion is subject to administrative correction before final disposition.




                                Before
                  MONAHAN, STEPHENS, and LAWRENCE
                       Appellate Military Judges

                            _________________________

                              UNITED STATES
                                  Appellee

                                         v.

                     Reggie W. MURRAY II
    Aviation Boatswain’s Mate (Aircraft Handling) Airman Appren-
                         tice (E-2), U.S. Navy
                               Appellant

                                No. 201800163

                           Decided: 14 December 2020

       Appeal from the United States Navy-Marine Corps Trial Judiciary
         upon further review following remand from the United States
                 Navy-Marine Corps Court of Criminal Appeals

                                  Military Judge:
                                  Ann K. Minami

   Sentence adjudged 28 March 2018 by a special court-martial convened
   at Naval Base Kitsap-Bremerton, Washington, consisting of a military
   judge sitting alone. Sentence approved by the convening authority: no
   punishment. 1




   1  Upon appeal, we set aside Appellant’s conviction on one Specification as well as
his original sentence of reduction to paygrade E-1, confinement for 10 months, and a
bad-conduct discharge, and remanded it for a rehearing or approval of a sentence of
no punishment. See United States v. Murray, No. 201800163, 2019 CCA LEXIS 483
(N-M. Ct. Crim. App. Dec. 5, 2019) (unpublished).
              United States v. Murray, NMCCA No. 201800163
                            Opinion of the Court

                            For Appellant:
           Lieutenant Commander Erin L. Alexander, JAGC, USN

                                For Appellee:
                             Brian K. Keller, Esq.

                         _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).

                         _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error but noting an administrative error, we have determined that the
findings and sentence are correct in law and fact and that no error materially
prejudicial to Appellant’s substantial rights occurred. Uniform Code of
Military Justice arts. 59, 66, 10 U.S.C. §§ 859, 866.
    Appellant notes an administrative error in the court-martial order. It does
not make clear that Charge I and its Specification were withdrawn and
dismissed. Although we find no prejudice from this scrivener’s error,
Appellant is entitled to have court-martial records that correctly reflect the
content of his proceeding. United States v. Crumpley, 49 M.J. 538, 539 (N-M.
Ct. Crim. App. 1998). Accordingly, we order correction of records in this case
to accurately reflect Appellant’s conviction.
   The findings and sentence are AFFIRMED.


                                FOR THE COURT:




                                RODGER A. DREW, JR.
                                Clerk of Court




                                      2